Citation Nr: 1314180	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  09-11 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left leg varicose vein condition, claimed as secondary to the Veteran's right leg varicose veins insufficiency.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to September 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board notes that the Veteran has submitted notices of disagreement for the following claims:  an increased rating for a right leg varicose vein insufficiency disability and service connection for a skin disability, a bilateral hip disability, a stomach disability, a blood circulation disability, a psychiatric disability, sleep apnea and a total disability rating based on individual unemployability.  Statements of the case were issued considering each of these claims but the Veteran did not submit a timely substantive appeal to the Board for any of the disabilities.  Thus, the Board does not have jurisdiction over these claims and will not consider them herein.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Upon review of the record, the Board finds that further development is required before the Veteran's claims may be finally adjudicated.

The Board notes that the Veteran submitted a disability award letter from the Social Security Administration.  The Court has long held that the duty to assist includes requesting information and records from the Social Security Administration which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, the Veteran's records determining his entitlement to Social Security benefits must be requested.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, the statement of the case dated February 2009 did not consider VA treatment records as well as translations of private treatment records which have since been associated with the claims file.  Thus, such evidence should be considered in future RO/AMC adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits, including the medical records relied upon concerning that claim.  Any negative search must be noted in the claims file and communicated to the Veteran.  If it appears that additional attempts to obtain such records would be futile, then a memorandum of unavailability should be drafted and added to the claims folder. 

2.  Obtain and associate with the claims file relevant VA treatment records not already associated.

3.  Thereafter, the claims considering whether new and material evidence has been received to reopen claims of service connection for back and left leg varicose vein disability should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


